EXAMINER’S COMMENT
This Corrected Notice of Allowance corrects for an error in claim 20, five lines from the bottom of the claim in the previous Examiner’s Amendment of the Notice of Allowance mailed on 11/01/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alozie Etufugh on 10/21/2021.

3.	The application has been amended as follow:
	In the Claims filed on 04/24/2019:
In claim 1, lines 3-4, the phrase “length-adjustable lever” has been replaced with the phrase --length-adjustable extension--. 
In claim 1, last two lines, the phrase “wherein said support base is hingedly connected to and supported by said weight support lever assembly” has been replaced with the phrase 
--wherein said support base is connected to said length-adjustable extension, said weight support lever assembly being hingedly connected to said length-adjustable extension--. 
In claim 3, lines 6 and 8-9, three instances of the phrase “attachment device” has been replaced with the phrase --attachment link--.
In claim 7, third line, the phrase “pivotable, length-adjustable lever” has been replaced with the phrase --pivotable weight support lever assembly--. 
In claim 9, lines 1-4, the phrase “wherein an extension base leg extends upward in the direction of the distal end of said first base leg to connect said first base leg to pivotable weight 
In claim 10, third line, the word --said-- has been inserted before the word “extension.”
In claim 11, lines 2-3, the phrase “the horizontal of the length adjustable lever” has been replaced with the phrase --a horizontal axis of the weight support lever assembly --.
In claim 12, line 2, the phrase “the horizontal of the length adjustable lever” has been replaced with the phrase --the horizontal axis of the weight support lever assembly--.
In claim 13, lines 1-2, the phrase “said hinge connection is on the outer end” has been replaced with the phrase --a hinge connection is on an outer end--.
In claim 14, line 2, the phrase “weight support” has been inserted before the phrase 
--lever assembly--.
In claim 17, lines 1-2, the phrase “wherein said connection device comprises a pair of attachment devices” has been replaced with the phrase --further comprising a connection device including a pair of attachment collars--.
In claim 18, line 2, the phrase “also the attachment mechanism” has been replaced with the word --configured--.
In claim 19, lines 3-4, the phrase “length-adjustable lever” has been replaced with the phrase --length-adjustable extension--. 
In claim 19, lines 11 and 13, three instances of the phrase “attachment device” has been replaced with the phrase --attachment link--.
In claim 19, four lines from the bottom, the phrase --said length-adjustable extension-- has been inserted after the phrase “connected to.”
In claim 20, lines 2-3, the phrase “length-adjustable lever” has been replaced with the phrase --length-adjustable extension--. 

In claim 20, line 11, the second instance of the phrase “attachment device” has been replaced with the phrase --attachment link--.
In claim 20, seven lines from the bottom, the phrase --said length-adjustable extension-- has been inserted after the phrase “connected to.”
In claim 20, five lines from the bottom, the phrase “the horizon” has been replaced with the phrase --a horizontal axis--.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a weighted-squat exercise machine for performing weighted squats, comprising: a pivotable weight support lever assembly, connected to a length-adjustable extension, wherein said weight support lever assembly comprises of two parallel, connected lever-arms spaced apart; a hip-belt assembly, comprising of a hip-belt, wherein said hip-belt assembly is connected to said weight support lever assembly; a weight, wherein said weight is supported by said weight support lever assembly , wherein a weighted-squat is performed when said weight support lever assembly is lifted or lowered by a user wearing said hip-belt; and a support base, wherein said support base is connected to said length-adjustable extension, said weight support lever assembly being hingedly connected to said length-adjustable extension.
Claims 3, and 5-18 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.
Regarding independent claim 19, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more weight support lever assembly connected to a length-adjustable extension wherein said weight support lever assembly comprises of two parallel, connected lever-arms spaced apart; a weight, wherein said weight is supported by said weight support lever assembly; a support base; and a hip-belt assembly, wherein said hip-belt assembly comprises of: a hip-belt, a support-cable having a first end and a second end, and an attachment link on each of said first end and said second end of said support-cable, wherein said hip-belt comprises of an attachment device that attaches to said attachment link on said first end of said support-cable, wherein said attachment link on said second end of said support-cable is structured for attachment to said weighted- squat exercise machine, wherein said weight support lever assembly is hingedly connected to said length-adjustable extension and supported by said support base.
Regarding independent claim 20, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a weighted-squat exercise machine for performing weighted squats, comprising: a pivotable, weight support lever assembly connected to a length-adjustable extension, wherein said weight support lever assembly comprises of two parallel, connected lever-arms spaced apart; a weight, wherein said weight is supported by said weight support lever assembly; a support base and a hip-belt assembly, comprising of: a hip-belt, a support-cable having a first end and a second end, and an attachment link on each of said first end and said second end of said support-cable, wherein said hip-belt comprises of an attachment device that attaches to said attachment link on said first end of said support-cable, wherein said attachment link on said second end of said support-cable is structured for attachment to said weighted-squat exercise machine wherein said weight support lever assembly is hingedly connected to said length-adjustable extension and supported by said support base wherein said weight support lever assembly has an angle with respect to a horizontal axis that has a range of from about 35 degrees to about 45 degrees.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ANDREW S LO/Primary Examiner, Art Unit 3784